Title: To Benjamin Franklin from James Parker, 8 August 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir,
New York, Augt. 8. 1767
Not having the Pleasure of one Line from you for several Vessels; I have the less to write you.
I am afraid we shall have bad Work with Mr. Chew, who now says, you promised to allow him for a Rider he hired to Hartford, in 1755 and 1756: but it is Strange when he was with me in Philadelphia in 1764, that he never mentioned it at that Time.
Holt’s Account and Ingersol’s Letter about the New Haven Office I sent you: A further Hearing is to be in October next, when Mr. Foxcroft talks of going there, and I go with him.
Tho’ Thank God, I have had as much Health as usual, or as I can expect; My Son has had another sore Spell for about 15 Days, that we had given him over, but it pleased God to spare him yet a little longer, if he would but learn Wisdom by it, I should be quite satisfied: We are all otherways as usual.
I continue to rub along: hardly holding my own, with all I can do: I think I don’t fall astern: Holt keeps close, but continues his Business still: The Affair of Hamilton & Belfour gives me Uneasiness.
I can not get one Newspaper from England I fadge without, and borrow, till I am ashamed.
I was told a Letter came for me in this Vessel Sinclair from London, I never got it, tho’ I saw the Name in the List: but it got lost in the vile Practice of calling off Letters at the Coffee House.
I hear all’s well at Philadelphia. We all send our humble Salutations and remain Your most obliged Servant
James Parker.
I send this by Guess not knowing if you be on the Return or not.
 Addressed: For Dr Benjamin Franklin / Craven-Street / London / per Capt Sinclair
Endorsed: News-papers
